Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered.  

First, Applicant argues that the rejections of claims 11-19 under 35 U.S.C. 112(b) should be withdrawn in response to Applicant’s amendments.  Examiner agrees.  However, Applicant has introduced new rejections under this statute detailed herein below.

Second, Applicant argues that the prior art does not disclose that the processes, recited in claims 1 and 20, are performed in real-time and that information is overlaid.  Examiner respectfully disagrees.  
Wilbert discloses that images are taken and processed in real-time (see Wilbert Fig. 16, col. 21, lls. 2-9, and col. 23, lls. 1-13, where the processing and display are executed in “real-time”).  It would have been obvious to also apply this teaching to the features disclosed by Liu and Pamuru, because it is predictable that users would prefer to have results sooner rather than waiting for them later, particularly when they are in the midst of shopping for a new vehicle.  
Furthermore, Wilbert shows a listing of multiple images of cars with related information in a single instance (see Wilbert Fig. 3, element 303), and Pamuru teaches and suggests overlaying that information on each of the multiple images of the cars (see Pamuru Fig. 11).  Accordingly, the concept of overlaying related information on multiple images of cars is rendered obvious.

Third, Applicant argues that the prior art does not disclose the newly added amendments to claim 11.  Examiner cites new prior art detailed herein below in response to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “real-time” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear exactly how quickly actions need to be performed to be considered done in real-time, and this term is subject to a changing definition as technology changes.  Accordingly, the claim scope is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert, US 9,594,971 B1 (hereinafter referred to as “Wilbert”) in view of Liu, Wei, et al., “SSD: Single Shot Multibox Detector.” arXiv preprint arXiv: 1512.02325 (2016) (previously provided to Applicant on 12/8/2020 and 10/13/2020 and hereinafter referred to as “Liu”) and Pamuru, US 2015/0339010 A1 (hereinafter referred to as “Pamuru”).

Regarding claim 1, Wilbert discloses a system for image-based vehicle identification, the system comprising: (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed): a memory storing computer-readable instructions (see Wilbert col. 30, ll. 49 through col. 31, ll. 64, where program code is stored in memory); a database comprising a plurality of vehicle information (see Wilbert col. 26, ll. 66 through col. 27, lls. 2, col. 28, lls. 49-63, and col 29, lls. 46-55, where various databases comprising vehicle information are accessed); an image data processor configured to apply one or more machine learning models on one or more images received from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), wherein the user device comprises a camera configured to obtain one or more images (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images), wherein the user device is configured to provide a real-time display comprising one or more real-time images of a vehicle and information associated with the vehicle through a user interface of the user device (see Wilbert Figs. 1-3 and 26, and col. 7, lls. 1-58, where vehicles and vehicle information are displayed on the user device), wherein the display comprises a first real-time portion comprising a first vehicle provided at a first location of the user interface, and a second real-time portion comprising a second vehicle provided at a second location different from the first location, each of the first portion and the second portion provided at a single instance; and a processor configured to execute the computer-readable instructions (see Wilbert col. 30, ll. 49 through col. 31, ll. 64, where program code is executed by a processor; see also Fig. 16, col. 21, lls. 2-9, and col. 23, lls. 1-13, where the processing and display are executed in “real-time”) which identify one or more vehicles in the database related to a vehicle based on the one or more images received from the user device, wherein the first and second vehicle are related to the vehicle (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 45 through col. 8, ll. 7, where vehicles similar to the information for the captured vehicle are presented on a display in a listing comprising at least a first and a second vehicle each in a different row and/or location). 
Wilbert does not explicitly disclose a first and second augmented portions comprising augmented images of a first and second vehicle overlaid with information associated with the first and second vehicles; and a vehicle detected by the one or more machine learning models based on the one or more images received from the user device.
However, Liu discloses a vehicle detected by the one or more machine learning models based on the one or more images received from the user device (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.
Furthermore, Pamuru discloses a first and second augmented portions comprising augmented images of a first and second vehicle overlaid with information associated with the first and second vehicles (see Pamuru Figs. 2 and 11, and paras. 0022-0024, 0029, and 0041, where the vehicle information is overlaid and is applied to entire database of vehicles).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images displayed together in a single instance of Wilbert (see Wilbert Fig. 3, element 303) in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.

Regarding claim 2, Wilbert discloses wherein each of the one or more machine learning models identify a plurality of objects in the received images, at least one of the plurality of objects is a vehicle (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle).
Liu also discloses wherein each of the one or more machine learning models identify a plurality of objects in the received images, at least one of the plurality of objects is a vehicle (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Regarding claim 3, Wilbert does not explicitly disclose wherein the one or more machine learning models are configured to identify a plurality of vehicle image co-ordinates in the one or more images received from the user device using a Single Shot Detector Inception machine learning model.
However, Liu discloses wherein the one or more machine learning models are configured to identify a plurality of vehicle image co-ordinates in the one or more images received from the user device using a Single Shot Detector Inception machine learning model (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Regarding claim 4, Wilbert discloses wherein the image data processor is configured to generate a detailed vehicle information based on vehicle information retrieved from the database for each of the one or more identified vehicles (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 5, Wilbert discloses wherein the detailed vehicle information comprises at least one of: a mileage information, a pricing information, a vehicle stock information, a location of a vehicle dealer, a color information, one or more customer rating information, and a body style information (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 6, Wilbert does not explicitly disclose wherein the image data processor is configured to generate an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the identified vehicles.
However, Pamuru discloses wherein the image data processor is configured to generate an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the identified vehicles (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).

Regarding claim 7, Wilbert does not explicitly disclose wherein the user device is configured to display the augmented image for each of the identified vehicles through the user interface of the user device.
However, Pamuru discloses wherein the user device is configured to display the augmented image for each of the identified vehicles through the user interface of the user device (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Liu and Pamuru as applied to claim 1 above, and in further view of Flint, US 2012/0198337 A1 (hereinafter referred to as “Flint”).

Regarding claim 9, Wilbert does not explicitly disclose wherein the image data processor is configured to: identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles; perform a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generate one or more cropped images from the one or more received images; and store the generated cropped images of the identified vehicle in the database.
However, Liu discloses identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
Furthermore, Flint discloses wherein the image data processor is configured to: identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles; perform a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generate one or more cropped images from the one or more received images; and store the generated cropped images of the identified vehicle in the database (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the scaling and/or cropping of Flint on the images of Wilbert, as modified by Liu, to match the parameters and/or dimensions of all the images to improve the aesthetic look of the listing by providing the listings without letterboxing and without uneven rows.

Regarding claim 10, Wilbert does not explicitly disclose wherein the image data processor is configured to perform the cropping of each of the one or more received images based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images.
However, Flint discloses wherein the image data processor is configured to perform the cropping of each of the one or more received images based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Szeliski et al., US 2013/0156329 A1 (hereinafter referred to as “Szeliski”) and Gu, Xiao-Feng, et al. "Real-Time vehicle detection and tracking using deep neural networks." 2016 13th International Computer Conference on Wavelet Active Media Technology and Information Processing (ICCWAMTIP). IEEE, 2016 (hereinafter referred to as “Gu”).

Regarding claim 11, Wilbert discloses a method for image-based vehicle identification, the method comprising: receiving one or more images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); identifying, from the detected make and model obtained from the one or more machine learning models, one or more vehicles matching the predicted vehicle in the obtained one or more images; and presenting a display with information of the one or more identified vehicles to the user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle; see also Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device; see also col. 7, lls. 25-44, and col. 8, lls. 17-26, and col. 29, lls. 55-62, where the processing matches vehicles’ makes and models).
Wilbert does not explicitly disclose providing the one or more images to a convolutional neural network (CNN); detecting, via the CNN, a location of a vehicle within the one or more images; extracting one or more parameters corresponding to at least one of the received images, the one or more parameters comprising at least one of coordinates or dimensions associated with the vehicle in the one or more images; providing the extracted one or more parameters and the one or more images as inputs as input to one or more machine learning models; analyzing the extracted one or more parameters and the one or more images via the one or more machine learning models to detect a make and a model of the vehicle.
However, Szeliski discloses providing the extracted one or more parameters and the one or more images as inputs as input to one or more machine learning models; analyzing the extracted one or more parameters and the one or more images via the one or more machine learning models to detect a make and a model of the vehicle (see Szeliski Figs 11 and 12, and Abstract, and paras. 0005 and 0085, 0086, and 0109, where a model is trained with training data to recognize the make and model of vehicles in input test images with vehicle location information).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the vehicle recognition technique of Szeliski on the images of Wilbert, because it is predictable that doing so would improve the robustness of the vehicle recognition and identification by allowing the recognition to proceed with images of other parts of the vehicle, in particular, parts where the license plate is missing or obscured.
Furthermore, Gu discloses providing the one or more images to a convolutional neural network (CNN); detecting, via the CNN, a location of a vehicle within the one or more images; extracting one or more parameters corresponding to at least one of the received images, the one or more parameters comprising at least one of coordinates or dimensions associated with the vehicle in the one or more images (see Gu Figs. 1 and 3, and pgs. 168 and 169, “2. Vehicle Detector” where a CNN is used to detect the coordinate location of vehicles in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the vehicle detection of Gu to locate the vehicles in the images of Wilbert and provide the locations of the vehicles to the vehicle recognition of Szeliski, because it is predictable that doing so will improve the accuracy of the vehicle recognition of Szeliski by ensuring only vehicle image data is considered and background image data is ignored.  Furthermore, it is also predictable that adding the CNN of Gu would improve the convenience of Wilbert’s application, as modified by Szeliski, by permitting users to take pictures of multiple vehicles at a time.

Regarding claim 12, Wilbert discloses further comprising, for each of the vehicles identified from the one or more predicted vehicle information: generating a detailed vehicle information based on a vehicle information retrieved from a database (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 13, Wilbert discloses wherein the detailed vehicle information comprises at least one of: a mileage information, a pricing information, a vehicle stock information, a location of a vehicle dealer, a color information, one or more customer rating information, and a body style information (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Szeliski and Gu as applied to claim 12 above, and in further view of Pamuru.  

Regarding claim 14, Wilbert does not explicitly disclose further comprising: generating an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the one or more identified vehicles.
However, Pamuru discloses further comprising: generating an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the one or more identified vehicles (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.

Regarding claim 15, Wilbert does not explicitly disclose further comprising: displaying the augmented image for each of the identified vehicles through a user interface of the user device.
However, Pamuru discloses further comprising: displaying the augmented image for each of the identified vehicles through a user interface of the user device (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Szeliski and Gu as applied to claim 11 above, and in further view of Flint.

Regarding claim 17, Wilbert does not explicitly disclose further comprising: identifying a plurality of vehicle image co-ordinates for each identified vehicle matching the predicted vehicle in the obtained one or more images; performing a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generating one or more cropped images from the one or more received images; and storing the generated cropped images of each respective identified vehicle in a database.
However, Liu discloses identifying a plurality of vehicle image co-ordinates for each identified vehicle matching the predicted vehicle in the obtained one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
Furthermore, Flint discloses further comprising: identifying a plurality of vehicle image co-ordinates for each identified vehicle matching the predicted vehicle in the obtained one or more images; performing a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generating one or more cropped images from the one or more received images; and storing the generated cropped images of each respective identified vehicle in a database (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the scaling and/or cropping of Flint on the images of Wilbert, as modified by Liu, to match the parameters and/or dimensions of all the images to improve the aesthetic look of the listing by providing the listings without letterboxing and without uneven rows.

Regarding claim 18, Wilbert does not explicitly disclose wherein performing the cropping of each of the one or more received images is based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images.
However, Flint discloses wherein performing the cropping of each of the one or more received images is based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Szeliski and Gu as applied to claim 12 above, and in further view of Liu.

Regarding claim 19, Wilbert does not explicitly disclose wherein at least one of the one or more machine learning models comprises a Single Shot Detector Inception machine learning model, wherein the Single Shot Detector Inception machine learning model is configured to identify a plurality of vehicle image co-ordinates corresponding to the one or more vehicles in the one or more images received from the user device.
However, Liu discloses wherein at least one of the one or more machine learning models comprises a Single Shot Detector Inception machine learning model, wherein the Single Shot Detector Inception machine learning model is configured to identify a plurality of vehicle image co-ordinates corresponding to the one or more vehicles in the one or more images received from the user device (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to confirm the locations of the vehicles in the images of Wilbert. following the detection by Gu but before the recognition of Szeliski, because it is predictable that doing so would improve the accuracy of the detection and recognition processes by confirming that the vehicle is present and that its location is accurate while performing the recognition.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Liu and Pamuru.

Regarding claim 20, Wilbert discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed), the instructions comprising: receiving one or more real-time images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); extracting one or more parameters corresponding to at least one of the received images; and identifying, based on inputting the extracted one or more parameters to one or more machine learning models (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), one or more vehicles matching the vehicle in the one or more images received from the user device (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device); and transmitting a real-time image to the user device for display in real-time (see Wilbert Fig. 16, col. 21, lls. 2-9, and col. 23, lls. 1-13, where the processing and display are executed in “real-time”).
Wilbert does not explicitly disclose the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images; and generating an augmented image for each of the identified vehicles based on overlaying a vehicle information upon an image of at least one of the one or more identified vehicles; and transmitting the augmented image to the user device for display.
However, Liu discloses the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.
Furthermore, Pamuru discloses generating an augmented image for each of the identified vehicles based on overlaying a vehicle information upon an image of at least one of the one or more identified vehicles; and transmitting the augmented image to the user device for display (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.




Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663